Title: To George Washington from Benjamin Lincoln, 26 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office June 26th
                     1782.
                  
                  I do myself the pleasure to enclose you a Copy of the Resolves of
                     Congress respecting the Invalids.
                  Doctor Smith of the British Hospital came some time since from
                     York Town in Virginia, on the breaking up of the Hospital there, to
                        Annapolis; prior to his leaving York he was obliged to
                     give a new parole to Count Rochambeau in which he engages not to leave
                     Annapolis without Your Excellency’s permission. he some
                     time since wrote to me that there was no farther use for him with the Troops as
                        Surgeon, the Invalids being sent to Europe and others
                     which were in the Hospital had recovered such a state of Health as they could
                     join their several Corps who were at different posts;
                     therefore requested leave to return to New York as I had no doubt of the
                     propriety of granting his request sent him a passport. since his arrival here
                     he has mentioned his parole and seems anxious least this conduct should be
                     construed to his disadvantage, as his parole so particularly mentions his
                     gaining Your leave prior to his leaving Annapolis—I mentioned that I would
                     write to You on the subject and supposed you would very readily excuse the
                     steps he had taken.
                  Congress have referred to me a letter from General Greene of
                     which the enclosed is a Copy, with an intention that I should Report on his
                     Ideas of forming, the Troops of the several States into compleat Regiments.
                  I shall be exceeding obliged for Your Excellency’s observations
                     and opinion on the subject. I have the honor to be with perfect esteem your
                     Excellency most Ob. servant
                  
                     B. Lincoln
                  
               